

115 HR 2054 IH: To repeal the violation of sovereign nations’ laws and privacy matters.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2054IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Meadows introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo repeal the violation of sovereign nations’ laws and privacy matters.
	
		1.Repeal of withholding and reporting with respect to certain foreign accounts
 (a)In generalThe Internal Revenue Code of 1986 is amended by striking chapter 4. (b)Conforming amendments for rules for electronically filed returnsSection 6011(e)(4) of such Code is amended—
 (1)by inserting , as in effect on January 1, 2017 after (as defined in section 1471(d)(5); and (2)by striking or 1474(a).
 (c)Conforming amendment related To substitute dividendsSection 871(m) of such Code is amended by striking chapters 3 and 4 both places it appears and inserting chapter 3. (d)Other Conforming amendments (1)Section 6414 of such Code is amended by striking or 4.
 (2)Paragraph (1) of section 6501(b) of such Code is amended by striking 4,. (3)Paragraph (2) of section 6501(b) of such Code is amended—
 (A)by striking 4,; and (B)by striking and witholding taxes in the heading and inserting taxes and tax imposed by chapter 3.
 (4)Paragraph (3) of section 6513(b) of such Code is amended— (A)by striking or 4; and
 (B)by striking or 1474(b). (5)Section 6513(c) of such Code is amended by striking 4,.
 (6)Section 6611(e)(4) of the Internal Revenue Code of 1986 is amended by striking or 4. (7)Paragraph (1) of section 6724(d) of such Code is amended by striking under chapter 4 or.
 (8)Paragraph (2) of section 6724(d) of such Code is amended by striking or 4. (e)Effective dateThe amendments made by this section shall apply to payments made after the date of the enactment of this Act.
			2.Repeal of information reporting with respect to foreign financial assets
 (a)In generalSubpart A of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking section 6038D.
			(b)Repeal of modification of statute of limitations for significant omission of income in connection
			 with foreign assets
 (1)Paragraph (1) of section 6501(e) of the Internal Revenue Code of 1986 is amended by striking subparagraph (A) and by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
 (2)Subparagraph (A) of section 6501(e) of such Code, as redesignated by paragraph (1), is amended by striking all that precedes clause (i) and inserting the following:
					
 (A)General ruleIf the taxpayer omits from gross income an amount properly included therein which is in excess of 25 percent of the amount of gross income stated in the return, the tax may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time within 6 years after the return was filed. For purposes of this subparagraph—.
 (3)Paragraph (2) of section 6229(c) of such Code is amended by striking and such amount is described in clause (i) or (ii) of section 6501(e)(1)(A) and inserting which is in excess of 25 percent of the amount of gross income stated in its return. (4)Paragraph (8) of section 6501(c) is amended—
 (A)by striking pursuant to an election under section 1295(b) or; (B)by striking 1298(f); and
 (C)by striking 6038D,. (c)Clerical amendmentThe table of sections for subpart A of part III of subchapter A of chapter 61 of such Code is amended by striking the item related to section 6038D.
			(d)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
 (2)ReturnsThe amendments made by subsection (b) shall apply to returns filed after the date of the enactment of this Act.
				3.Repeal of penalties for underpayments attributable to undisclosed foreign financial assets
 (a)In generalSection 6662 of the Internal Revenue Code of 1986 is amended— (1)in subsection (b), by striking paragraph (7) and redesignating paragraph (8) as paragraph (7); and
 (2)by striking subsection (j) and redesignating subsection (k) as subsection (j). (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			4.Repeal of reporting of activities with respect to passive foreign investment companies
 (a)In generalSection 1298 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsection (g) as subsection (f).
 (b)Conforming amendmentSection 1291(e) of such Code is amended by striking and (d) and inserting , (d), and (f). (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			5.Repeal of reporting requirement for United States owners of foreign trusts
 (a)In generalParagraph (1) of section 6048(b) is amended by striking shall submit such information as the Secretary may prescribe with respect to such trust for such year and.
 (b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			6.Repeal of minimum penalty with respect to failure to report on certain foreign trusts
 (a)In generalSection 6677(a) of the Internal Revenue Code of 1986 is amended— (1)by striking the greater of $10,000 or; and
 (2)by striking the last sentence and inserting the following: In no event shall the penalty under this subsection with respect to any failure exceed the gross reportable amount..
 (b)Effective dateThe amendments made by this section shall apply to notices and returns required to be filed after the date of the enactment of this Act.
			